Case 21-10457-LSS Doc195 Filed 04/21/21 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11
In re:
Case No. 21-10457 (LSS)
MOBITV, INC., et al,

' Jointly Administered
Debtors.

 

Re Docket No.

 

be

ORDER at MOTION TO SHORTEN NOTICE PERIOD WITH
RESPECT TO JOINT MOTION OF THE DEBTORS AND THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO FED. R. BANKR. P.
9019, FOR APPROVAL OF T-MOBILE SETTLEMENT AGREEMENT

 

Upon consideration of the joint motion (the “Motion to Shorten’’) of the Debtors
and the Official Committee of Unsecured Creditors for entry of an order (this “Order’’) pursuant
to pursuant to sections 105(a) and 6007(a) of the Bankruptcy Code, Bankruptcy Rule 9006, and
Local Rules 9006-1 (c) and (e) (1) shortening notice with respect to the Joint Motion of the Debtor
and the Official Committee of Unsecured Creditors, Pursuant to Fed, R. Bankr. P. 9019, for
Entry of an Order Approving T-Mobile Settlement Agreement (the “Motion’”), (ii) setting a
hearing on the Motion before the United States Bankruptcy Court for the District of Delaware
(the “Court” at the omnibus hearing scheduled for April 27, 2021, at 1:30 p.m. (Prevailing
Eastern Time) (the “Hearing”), (111) setting the deadline to file objections, if any, to the Motion
as April 26, 2021 at 4:00 p.m. (Prevailing Eastern Time) (the “Objection Deadline’), and (iv)

granting such other and further relief as the Court deems just and proper; and the Court having

 

! The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
Powell Street, 9th Floor, Emeryville, CA 94608.

DOCS_DE:233916.1

 
Case 21-10457-LSS Doc195 Filed 04/21/21 Page 2 of 2

found that it has jurisdiction to consider the Motion to Shorten and the relief requested therein in
accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from
the United States District Court for the District of Delaware, dated February 29, 2012 (Sleet,
C.J.); and consideration of the Motion to Shorten and the relief requested therein being a core
proceeding pursuant to 28 U.S.C. § 157(b}; and venue being proper before this Court pursuant to
28 U.S.C. §§ 1468 and 1409; and the Court having found cause for the relief requested in the
Motion to Shorten pursuant to Local Rule 9006-1(e); and the Court having found and determined
that the relief sought in the Motion to Shorten is in the best interests of the Debtors, their estates,
their creditors, their stakeholders, and all other parties-in-interest, and that the legal and factual
bases set forth in the Motion to Shorten establish just cause for the relief granted herein; and
after due deliberation and sufficient cause appearing therefor,

ITIS HEREBY ORDERED THAT:

 

inane 12 ‘Sppvice fod, ro the ee >, ated, tay
2, The/Motion will be considered at the hearing scheduled before the Court

on April 27, 2021 at 1:30 p.m. (astern Time).
| hd fre Ubi? $0 tyler
3. Responses and objections to the Motion! if any shall be filed by April 26,

2021 at 4:00 p.m. (Eastern Time).
4. This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement’gf this CILLA dys take,

‘LAURIE SELBER SILVERSTEIN |
UNITED STATES BANKRUPTCY JUDGE

Dated: (yous 21

2 Wilmington, Delaware
DOCS_DE:233916.1

 
